297 F.2d 227
Louis Herman GAUDET, Bankrupt, Appellant,v.Dorothy R. COWEN, Trustee, et al., Appellee.
No. 19099.
United States Court of Appeals Fifth Circuit.
Dec. 21, 1961.

Harry A. Burglass, Metairie, La., for appellant.
Edward M. Heller, New Orleans, La., for appellee.
Before RIVES, CAMERON and BELL, Circuit Judges.
PER CURIAM.


1
Appellant, a Voluntary Bankrupt, was denied discharge by the Referee on objection of the Trustee under Title 11 U.S.C.A. 32, sub. c(2) because of unjustified failure to keep books and records from which his financial condition and business transactions might be ascertained, and the district court denied review.


2
The financial posture of the Bankrupt centered around his employment as Chief Deputy Assessor of Jefferson Parish; real estate promoting, developing, and handling from which he received sums as large as Eighty Thousand Dollars on one transaction and from which he estimated receiving a total of Two Hundred Thousand Dollars in the four year period immediately preceding the hearing before the Referee; large scale gambling activities over many years from which the Bankrupt sustained losses of an estimated One Hundred Thirty Thousand Dollars in 1959 alone; and also a great number of borrowings from banks and individuals.


3
The Bankrupt kept no books or records whatever on his gambling activities, or real estate operations save a few receipts from investors.  He had no canceled checks, check stubs, bank statements, records of receipts or expenditures.  He failed to make such disclosure as is a condition precedent to discharge.  Cf. Matter of Underhill, 2 Cir., 1936, 82 F.2d 258; Crider v. Jordan, 4 Cir., 1958, 255 F.2d 378; and Klein v. Morris Plan Industrial Bank, 2 Cir., 1942, 132 F.2d 809, 144 A.L.R. 1278.

The judgment appealed from is

4
Affirmed.